Title: Nicholas P. Trist to James Madison, 6 May 1833
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                May 6th ’33
                            
                        
                        At the recommendation of Commodore Elliot, (a gentleman of great intelligence who knows all about the West
                            Indies, and Havana particularly) I have purchased a volume of letters, which none of us will have time to read for a
                            couple of weeks or more. I have dipped into it, & think it will prove entertaining to Mrs Madison &
                            yourself, independently of the interest the subject will derive from its association with us. The more I hear, the more I
                            am satisfied that it would have been next to madness in me to suffer such an opportunity for acquiring independence to
                            pass unimproved; and the more am I satisfied also, that instead of danger, my constitution will be much benefitted. The
                            remarks of the writer on the insalubrity of Havana must not be a source of apprehension to you. They apply only to the port & the city
                            proper (within the walls). Even when the fever rages there (& at that season there will be no necessity for my
                            being on the island even) the village as tis called, immediately
                            without the walls, is perfectly healthy. We got a letter on Saturday from Mrs Randolph. The news had, as I apprehended,
                            proved a great shock to her; but all her friends concurred in representing the event as a fit
                            subject for unalloyed congratulation. Mrs Coolidge was so satisfied by what she heard, that she sent her warmest
                            congratulations. This had evidently quieted Mrs R’s fears.
                        I feel in some measure like a deserter for I know that I have been of some use to
                            the country, and think that I could have continued to be so. But it was time to think of the interests of those
                            immediately connected with me; and I also had more than once sighed for a little quiet, which I could never enjoy while I
                            every day looked over the newspapers, which as regularly unfolded some new device of villainy, aimed not at this or that
                                party, (which I should have cared nothing or little about) but at the very vitals of our
                            inestimable institutions. But I must check myself, and reserve these subjects for the visit I shall pay you. Ever
                            affectionately, yrs
                        
                            
                                N P Trist
                            
                        
                    